(comment: 1)Filed 10/2/97 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA

1997 ND 195







Rachel Wagner Dougan,	Plaintiff and Appellee



v.



William Lee Dougan,	Defendant and Appellant



Civil No. 960369

Appeal from the District Court for Grand Forks County, Northeast Central Judicial District, the Honorable Bruce E. Bohlman, Judge.

AFFIRMED.

Per Curiam.

Mary E. Seaworth of Howe & Seaworth, 421 Demers Avenue, Grand Forks, N.D. 58206-5421, for plaintiff and appellee.

Patti J. Jensen of Lindquist & Jeffrey, 306 American Federal Building, 124 Demers Avenue NW, East Grand Forks, Minnesota 56721, for defendant and appellant.

Dougan v. Dougan



Civil No. 960369



Per Curiam.

1[¶]	William Dougan appeals from a divorce judgment awarding primary custody to Rachel Dougan, distributing marital property, and awarding spousal support.  We affirm under N.D.R.App.P. 35.1(a)(2) and (4).  We remand to the trial court for award of attorney fees on appeal to Rachel Dougan.

2[¶]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Mary Muehlen Maring

Herbert L. Meschke

Gerald Rustad, D.J.







3[¶]	Rustad, Gerald H., D.J., sitting in place of Neumann, J., disqualified.

COMMENTS AND ANNOTATIONS
Comment 1:
Joel/kkw